As filed with the Securities and Exchange Commission on June 4, 2010 Registration No. 333-153135 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 3 TO FORM S-11 REGISTRATION STATEMENT Under THE SECURITIES ACT OF 1933 Bluerock Enhanced Multifamily Trust, Inc. (Exact name of registrant as specified in its charter) 399 Park Avenue, Suite 3200 New York, New York 10022 (212) 843-1601 (Address, including zip code, and telephone number, including area code, of the registrant’s principal executive offices) R. Ramin Kamfar Bluerock Enhanced Multifamily Trust, Inc. 399 Park Avenue, Suite 3200 New York, New York 10022 (877) 826-2583 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Robert H. Bergdolt, Esq. DLA Piper LLP (US) 4141 Parklake Avenue, Suite 300 Raleigh, North Carolina 27612-2350 (919) 786-2000 Approximate date of commencement of proposed sale to public:As soon as practicable after the effectiveness of the registration statement. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act, check the following box:ý If this form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.□ If this form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration number of the earlier effective registration statement for the same offering.□ If this form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration number of the earlier effective registration statement for the same offering.□ If delivery of the prospectus is expected to be made pursuant to Rule434, please check the following box.□ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.Seethe definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act (Check One): Large accelerated filer¨Accelerated filer¨ Non-accelerated filer¨Smaller Reporting Companyý (Do not check if smaller reporting company) This Post-Effective Amendment No. 3 consists of the following: 1.The Registrant’s final form of prospectus dated October 15, 2009. 2.Supplement No. 5 dated June 4, 2010 to the Registrant’s prospectus dated October 15, 2009, which supersedes all prior supplements and which will be delivered as an unattached document along with the prospectus. 2.Part II, included herewith. 3.Signature, included herewith. BLUEROCK ENHANCED MULTIFAMILY TRUST, INC.
